DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/22/2022 and 9/30/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1:	Claim(s) 1-4, 6, 7, and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0025633 A1 Lee et al.
2:	As for Claim 1, Lee et al teaches in Paragraph [0043-0052] and depicts in Figures 1, 8 and 20 A VCM (Voice Coil Motor), comprising: a base (400); a cover member (600) disposed on the base (400) and comprising an upper plate (top) and a lateral plate (sides) extending from the upper plate; a bobbin (150) disposed in the cover member (600); a coil (190) disposed on the bobbin (150); a magnet (350) disposed between the coil (190) and the lateral plate of the cover member (600); a lower elastic member (210) comprising an outer part disposed on an upper surface of the base (400), an inner part coupled to the bobbin (150) and a connection part connecting the outer part and the inner part (Figure 13); and a terminal (exterior electrical connection to 311a and 315a) disposed on the base (400), wherein the terminal is electrically connected to the outer part (311) of the lower elastic member (210), wherein the base (400) comprises a groove (404) formed on the upper surface of the base (400) and opened outside, and wherein the groove (404) of the base (400) is disposed at a position corresponding to at least a portion of an end of the outer part (311) of the lower elastic member (210).
3:	As for Claim 2, Lee et al teaches in Paragraph [0151] wherein the terminal is connected to the outer part of the lower elastic member (210) by a conductive member.
4:	As for Claim 3, Lee et al teaches in Paragraph [0148] wherein the conductive member comprises a solder.
5:	As for Claim 4, Lee et al depicts in Figure 20 wherein the groove (404) of the base is disposed adjacent to the conductive member.
6:	As for Claim 6, Lee et al depicts in Figure 20 wherein the outer part of the lower elastic member (210) comprises a terminal connection part (311a and 315a) surrounding at least a portion (a portion is inherently covered wen a connection occurs allowing an electrical signal to be sent)  of a periphery of the terminal.
7:	As for Claim 7, Lee et al depicts in Figure 20 wherein the terminal (311a and 315a) is formed by bent at least twice (210 has multiple bent portions) to be coupled to the base (400).
8:	As for Claim 9, Lee et al teaches in paragraph [0050] wherein the lower elastic member (210) and the terminal are electrically connected to the coil (190).
9:	As for Claim 10, Lee et al depicts in Figure 20 and teaches in Paragraphs [0050 and 0146] wherein the lower elastic member (210) comprises first and second lower elastic members spaced apart from each other, wherein the terminal comprises first and second terminals (311a and 311b), wherein the first lower elastic member (210) connects the first terminal (via 311a) and an end of the coil (190), and wherein the second lower elastic member connects the second terminal (315a) and the other end of the coil (190).
10:	As for Claim 11, Lee et al depicts in Figure 20 wherein the upper surface of the base (200) comprises a corner area, and wherein the groove (404) of the base (400) is formed on the corner area of the base.
11:	As for Claim 12, Lee et al depicts in Figure 20 wherein the groove (404) of the base (400) comprises an area overlapped with the outer portion of the lower elastic member (210) in an optical axis direction.
12:	As for Claim 13, Lee et al depicts in Figure 20 wherein at least a portion of the groove (404) of the base (400) is disposed between the outer part of the lower elastic member (210) and an outer lateral surface of the base (400).
13:	As for Claim 14, Lee et al depicts in Figures 12 and 20 wherein the lower elastic member (210) comprises a hole (303) formed on the outer part of the lower elastic member (210) at a position corresponding to the terminal (on the same side).
14:	As for Claim 15, Lee et al teaches in Paragraph [0016, 0045, 0055] A camera module, the camera module comprising: a PCB (Printed Circuit Board) (circuit substrate); an image sensor disposed on the PCB (Paragraph [0045]); the voice coil motor of claim 1 disposed on the PCB; and a lens coupled with the bobbin (150) of the voice coil motor (Paragraph [0016]).
15:	As for Claim 16, Lee et al teaches in Paragraph [0005] A mobile device, the mobile device comprising the camera module of claim 15
16:	As for Claim 17, Lee et al teaches in Paragraph [0043-0052] A VCM (Voice Coil Motor), comprising: a base (400); a cover member (600) disposed on the base (400) and comprising an upper plate (top) and a lateral plate (sides) extending from the upper plate; a bobbin (150) disposed in the cover member (600); a coil (190) and a magnet (350) disposed in the cover member (600) and configured to move the bobbin (150) in an optical axis direction; a lower elastic member (210) comprising an outer part disposed on an upper surface of the base (400), an inner part coupled to the bobbin (150) and a connection part connecting the outer part and the inner part (Figure 13); and 22NOB-0036.05 a terminal (connection to 311a and 315a) disposed on the base (400), wherein the terminal is electrically connected to the outer part (311) of the lower elastic member (210), wherein the base (400) comprises a groove (404) formed on the upper surface of the base (400) (Paragraph [0218]), and wherein the groove (404) of the base (400) is disposed at a position corresponding to at least a portion of an end of the outer part of the lower elastic member (Figure 20).
17:	As for Claim 18, Lee et al teaches in Paragraph [0215-0219] and depicts in Figure 20 wherein the groove (404) of the base (400) is recessed from an outer lateral surface of the base (400).
18:	As for Claim 19, Lee et al teaches in Paragraph [0151] wherein the terminal is connected to the outer part (311a and 311b) of the lower elastic member (300) by a conductive member (Paragraph [0055]), and wherein the groove (404) of the base is disposed adjacent to the conductive member (Figure 20 and Paragraph [0146]).
19:	As for Claim 20, Lee et al teaches in Paragraphs [0043-0052] and depicts in Figures [1, 8 and 20] comprising: a base (400); a cover member (600) disposed on the base (400) and comprising an upper plate (top) and a lateral plate (sides) extending from the upper plate; a bobbin (150) disposed in the cover member (600); a coil (190) disposed on the bobbin (150); and 23NOB-0036.05 a magnet (350) disposed between the coil (190) and the lateral plate of the cover member (600).
Allowable Subject Matter
Claims 5 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
July 11, 2022